Citation Nr: 0712043	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  04-36 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for back injury 
residuals.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for a respiratory 
disorder, to include as a manifestation of an undiagnosed 
illness.

4.  Entitlement to service connection for loss of smell and 
taste, to include as a manifestation of an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to May 1979, 
and from October 1993 to March 1996.

These matters are before the Board of Veterans' Appeals 
(Board) from an April 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the appellant of any further action required on his part.


REMAND

As mentioned, the veteran had two separate and distinct 
periods of service; from May 1976 to May 1979, and from 
October 1993 to March 1996.  While service medical records 
are on file from the second period of service, service 
medical records from the first period are not.  Also, though 
the April 2004 rating decision and the September 2004 
statement of the case (SOC) make reference to the service 
medical records from the first period of service, as noted, 
they are not currently of record.  These records are 
pertinent to the instant claims.  Service medical records are 
Federal records, and there is no showing that further efforts 
to secure them would be futile.  38 U.S.C.A. § 5103.  See 
also Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, a 
remand is required to attempt to obtain these records.  If no 
additional records are available, a formal written 
unavailability memorandum must be added to the claims file.  
38 U.S.C.A. § 5103A(b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006), that includes an 
explanation as to the information or 
evidence needed to establish disability 
ratings and effective dates for the 
service connection claims on appeal, as 
outlined by the United States Court of 
Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  The RO is to review their own files, 
and contact any appropriate records 
depository, to include the National 
Personnel Records Center (NPRC), in order 
to secure all service medical records 
associated with the veteran's period of 
service from May 1976 to May 1979.  If 
the search for the records yields 
negative results, that fact should 
clearly be documented in the claims file. 
 The appellant is to be notified in 
writing of any records which cannot be 
secured.  Because these are Federal 
records, if they cannot be secured, a 
written unavailability memorandum must be 
prepared and added to the claim folder.

3.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered action 
is determined to have not been undertaken 
or to have been taken in a deficient 
manner, appropriate corrective action 
need be taken.  See Stegall v. West, 11 
Vet. App. 268 (1998).

4.  The RO should then review any 
additional evidence and readjudicate the 
appellant's claims under all appropriate 
statutory and regulatory provisions and 
legal theories.  If, in any part, the 
benefits sought on appeal remain denied, 
the appellant and his representative 
should be provided with a 
supplemental SOC (SSOC) that includes all 
evidence added to the file since the 
September 2004 SOC.  

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified. 
 The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

